Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Donal Turner, Appellant                               Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-15-00068-CV         v.                         15C0448-102). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
Christus St. Michael Health System,                   Burgess participating.
Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Donal Turner, pay all costs of this appeal.




                                                       RENDERED APRIL 28, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk